Howell, J.
This is a suit on a promissory note signed S. H. Riley & Co., in favor of the plaintiffs, the defense to which is that the note was made after the dissolution of the partnership by the death of one of the parties, and the party who signed it was not authorized to do so for the firm. The proof sustains these facts; but it is also fully proved that the only member of the firm, H. F. Victors, who is now before the court, in his individual and fiduciary character, acknowledged his liability on the note, and promised specially to pay it, and that it was given for a debt of the firm which he assumed to pay as the transferree of the interest of the other surviving partner. Under these circumstances we think he should be held to pay the claim as sued on.
It is therefore ordered that the judgment appealed from be reversed as to H. F. Vickers, and that he be condemned to pay plaintiffs the sum of nineteen hundred and eighty dollars and eighty-four cents,, with eight per cent, interest thereon from twenty-first June, 1872, and costs in both courts.